DETAILED ACTION
This office action is in response to an amendment filed September 7, 2021 for application 16/086,833.
Claims 1, 9, 10 and 14-15 have been amended.  No claims have been added. Claims 5 and 8 have been cancelled.  Thus claims 1-4, 6-7, and 9-15 have been examined.
Acknowledgement is made of applicant’s claim for foreign priority based on an application filed in Japan on 03/29/2016.   Examiner notes the priority documents JP2016-066030 to have been received by the USPTO.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


(s) 1-4,  6-7, 9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bulusu (Bulusu, et al., US 2007/0300007 A1) in view of D.Ma (an article published by ACM Computing Surveys, Vol. 46, No. 3, Article 36, Publication date: January 2016 by DongZhe Ma, Jianhua Feng, and Guoliang Li attached to this office action and available online at: http://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.646.8747&rep=rep1&type=pdf), Depew (Depew et al., US 2018/0165238), Tobita (Tobita et al., US 2002/0051394 A1) and Corrado (Corrado et al., US 2005/0198450 A1).

Regarding Claim 1, Bulusu teaches A memory control device comprising: a writing unit configured to write first writing data related to a first writing command in a first memory of a storage device based on execution of the first writing command (Bulusu [0016] ‘the memory device 12b (e.g., NAND) has ... write access’.   Bulusu [0013] ‘The firmware controller 10 provides an abstraction of the storage space in the non-volatile memory devices 12 a, 12 b for use by the operating system 8 and application programs.’); 
a transfer unit configured to transfer the first writing data from the first memory to a second memory of the storage device  (Bulusu [0017] ‘The copying from the non-volatile memory device 12b to non-volatile memory device 12a may be performed as part of a background operation during low system utilization to batch copy updates to data in the non-volatile memory device 12a. ‘ where “during low system utilization” is an example of an idle state and examiner construes that the time period when the system first notice there is little activity and the time it begins copying data is an example of a time period of idling state 
and a reading unit configured to read the first writing data from the memory (Bulusu FIG. 6 and supporting para [0019] that discloses the system first checks to see if data is available at the fast read memory) based on the physical address; (Bulusu discloses that the request may request a read of the data based on an address.)
and read reading data from the second memory with higher priority than the first memory based on execution of the reading command (Bulusu, Fig 6 and paragraphs [0016] and [0019] that shows that the system preferentially reads data from 12a (the faster read speed memory) first which is an example of the “second memory device” of the instant application. ).  
Bulusu teaches in paragraph [0017] that the copying of data may be done as a background process ‘during low system utilization’ using addresses.  However, Bulusu does not explicitly describe the details of the address of the data.   Thus Bulusu does not explicitly teach convert the selected logical address into a physical address;  ; read the first writing data from the memory based on the physical address; 
D.Ma, of a similar field of endeavor further teaches read the first writing data from the memory based on the physical address; (D.Ma, page 5, section 2. FLASH TRANSLATIN LAYER, lines 1-16 discloses that address translation is an essential mechanism to all flash-based applications since most applications are not designed to track the continuous changes of the physical location of data.   A software layer, namely FTL, is usually employed to track the most up-to-date data.  Upper applications use logical addresses, which do not change during 
Bulusu and D.Ma are in a similar field of endeavor as both relate to creating an abstraction layer to a non-volatile memory device.  Thus it would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to incorporate the flash translation layer of D.Ma into the solution of Bulusu, thus combining prior art elements to known methods to yield predictable results by implementing a flash translation layer (FTL) as described by D.Ma into a non-volatile storage device as described by Bulusu in order to provide applications written for normal block devices access to flash memories that provide (D.Ma page 1, lines 1-10 ) lower access latencies, lower power consumption, higher density, shock resistance, and lack of noise provided by flash without requiring modifications to applications that would otherwise be unable to access flash memory without modification.
 (D.Ma, section 2. FLASH TRANSLATIN LAYER, lines 1-25) A FTL is the most straightforward way to deploy a flash-based application, and provide the address translation that is an essential mechanism to all flash-based applications, freeing application from needing to track changes of the physical location of data caused by essential functions such as garbage collection, wear leveling, an parallelization and load balancing.)
The reasons for obviousness regarding claims 2-4, 6-8, and 9-13 for incorporating D.Ma into the solution of Bulusu are the same as those presented for claim 1.
Bulusu paragraph [0017]  in view of D.Ma teaches that the copying of data may be done as a background process ‘during low system utilization’.  However, Bulusu in view of D.Ma does not explicitly state that low system utilization is idling as defined by a time period.   Thus Bulusu in view of D.Ma does not explicitly teach a timer configured to: detect an idling state of the storage device in a case where at least one of the second writing command or a reading command is not received; and determine that a time period of the idling state is equal to or greater than a threshold period; transfer the first writing data from the first memory to a second memory of the storage device based on the determination that the time period of the idling state is equal to or greater than the threshold period, 
Depew, of a similar field of endeavor, teaches details of how the background process as described in Depew might be managed, thus teaches a timer configured to: detect an idling state of the storage device in a case where at least one of the first writing command or a reading command is not received; and determine that a time period of the idling state is equal to or greater than a threshold period (Depew [0028] ‘reduce computing system power consumption when the memory bus utilization is low (e.g., below a predetermined lower threshold), which may indicate that the memory or memory controller is idle.’   Examiner notes the phrase “when the memory bus utilization is low (.e.g. below a predetermined lower threshold), which may indicate that the memory or memory controller is idle” implies that the bus utilization is measured over time.   Bus utilization may be expressed as percentage computed from the total time the bus is used over a period of time divided by this period of time.   Thus utilization implies a period of time.  The period of time for the utilization may be the polling period of Depew [0031] ‘ In some implementations, the monitor module 122 may collect or poll, as low-level operation information, a bus utilization and a bus transaction count.’   Thus suggesting Depew measures bus utilization during the polling interval, which is a predetermined period of time.  Thus when Depew polls for a bus utilization threshold of 0 to indicate no bus utilization, which is a subset of low bus utilization, Depew is determining that 
transfer the first writing data from the first memory to a second memory of the storage device based on the determination that the time period of the idling state is equal to or greater than the threshold period (Depew [0028] reduce computing system power consumption when the memory bus utilization is low (e.g., below a predetermined lower threshold), which may indicate that the memory or memory controller is idle.’   See also Depew [0031].    Thus, when Bulusu in view of Da.M and Depew polls for a bus utilization threshold of 0 to indicate no bus utilization, which is a subset of low bus utilization, the combination is determining that the memory has been idle for a predetermined (polling) period equal to or more than a threshold (polling) period for transfer writing data form the first memory to the second memory.).
Bulusu, D.Ma, and Depew are in a similar field of endeavor as all relate to writing data to non-volatile storage.   Thus it would have been obvious to one of ordinary skill in the art before the time of the claimed invention to incorporate the means of determining low system utilization as described by Depew into the solution of Bulusu and D.Ma, thus combining prior art elements according to known methods to yield predictable results  One would be motivated to do so in order to be able to have a means of measuring “low system utilization” as described by Bulusu and to dynamically respond to changes in the workload of the system, thus enabling the system of Bulusu and D.Ma to optimize parameters such as the predetermined idle period.  See Depew [0022] ‘The tuner module 124 may dynamically adjust a setting of the 
The reasons for obviousness regarding claims 2-4, 6-8, and 9-13 for incorporating Depew into the solution of Bulusu and D.Ma are the same as those presented for claim 1.
However, the combination of Bulusu, D.Ma, and Depew does not explicitly disclose the system may be interrupted and does not detail how that interruption might be handled.  Thus the combination does not explicitly disclose  wherein the transfer unit is further configured to: interrupt the transfer in response to a first data transfer command during the execution of the transfer; and restart the transfer based on completion of a process of the first data transfer command, wherein the transfer is restarted from the specific position; 
Tobita, of a similar field of endeavor, further teaches that ongoing transfer operations such as writing data from a fast memory to a slower memory during a time period when the system is waiting for a host access request as disclosed in the solution of Bulusu in view of Depew may be interrupted and restarted, enabling the system to hide the slow writing speed from the host process.  Thus Tobita further teaches and the transfer unit is further configured to: interrupt the transfer in response to a first data transfer command during the execution of the transfer; and restart the transfer based on completion of a process of the first data transfer command (Tobita [0058] discloses a flash memory system performing data transfers (an example of a transfer unit) that collects a plurality of write operations in write buffer memory with a higher write speed, and then transfers the data to the flash with a lower write speed, where an ongoing write to the flash may be interrupted by another inbound write request, the state of the interrupted write is saved, the inbound request from the host is processed, and once the inbound request is processed, the write to the flash memory system is restarted.  See also Tobita [0039] that discloses this is provided using simple configuration and simple processing. ).
 The combination of Bulusu, D.Ma and  Depew is in the same field of endeavor as and Tobita relating to transferring or migrating data to a non-volatile storage media.   Thus it would have been obvious to one of ordinary skill in the art before the time of the claimed invention to incorporate the transfer interrupt as 
The reasons for obviousness regarding claims 2-4, 6-8, and 9-13 for incorporating Tobita into the solution of Bulusu, D.Ma, and Depew are the same as those presented for claim 1.
The combination of Bulusu, D.Ma, Depew, and Tobita discloses a system that performs a write from NAND flash that performs a fast write to a NOR flash that supports a slower write to be performed as a background task that may be interrupted.   However it does not disclose the details of how that interruption might be tracked.   Thus the combination does not explicitly disclose a progress information holding unit configured to hold progress information of the  transfer and a plurality of logical addresses corresponding to the progress information, wherein the progress information represents progress of the transfer of the first writing data from the first memory to the second memory, the progress information includes a specific position corresponding to the progress of the transfer, the specific position is different from a start position of the transfer of the first writing data from the first memory to the second memory, and each logical address of the plurality of logical addresses is associated with a corresponding value of a plurality of values of the progress; a controller processing unit configured to: select a logical address of the plurality of logical addresses, wherein the corresponding value of the progress associated with the selected logical address is a maximum among the plurality of values of the progress; and convert the selected logical address into a physical address;  the transfer is restarted from the specific position; 
Corrado, of a similar field of endeavor, further teaches tracking the progress of a data copy using progress checkpoints, including the use of logical to physical address translations.  Thus Corrado further teaches  a progress information holding unit configured to hold progress information of the transfer, (Corrado [0006] and [0007] teaches data is copied from a source to destination, and as the data is copied, a migration progress indicator or “checkpoints” are typically written.   See also Corrado [0031] that discloses the progress checkpoint is a progress indicator is written to the configuration areas 202a, 202b.)
and a plurality of logical addresses corresponding to the progress information, (Corrado [0006] discloses that there are a plurality of checkpoints written to configuration areas 202a and 202b, and each checkpoint may contain a logical address of data that has been copied.)
wherein the progress information represents progress of the transfer of the first writing data from the first memory to the second memory (Corrado [0006] and [0007] teaches data is copied from a source to destination, and as the data is copied, a migration progress indicator or “checkpoints” are typically written.    The checkpoint typically contains an address or other pointer which identifies the highest address of user data which has been successfully copied.   See also Corrado FIG. 3B and paragraphs [0017], [0028]-[0031].)
the progress information includes a specific position corresponding to the progress of the transfer (Corrado [0007] where the checkpoint is an example of a progress indicator that , the specific position is different from a start position of the transfer of the first writing data from the first memory to the second memory (Corrado [0007] discloses the entire migration process does not need to restart from the beginning (i.e. LBA 0)  but may be resumed at the same or next address indicated by the last checkpoint written to the configuration areas 14a, 14b (which may be LBA 1 to LBA n, per Corrado [0005]).   See also Corrado [0031] that discloses the may include both a starting of ending LBA of data in the source volume, where and ending LBA is different from a start position of the transfer.), 
 and each logical address of the plurality of logical addresses is associated with a corresponding value of a plurality of values of the progress; (Corrado [0031] discloses the progress checkpoint which is written to 202a and 202b contains the LBA sufficiently written.   Corrado [0029] discloses the checkpoint may be a logical address.   See also Corrado [0024] that discloses a plurality of copy units, where each copy unit contains a starting or ending address, and the ending address represents the highest address copied.  Thus there are a plurality of values of progress (both starting and end), and each of the plurality of values of progress is associated with a corresponding value of the plurality of values of the progress, specifically is associated with the ending LBA that represents the highest logical address copied. )
a controller processing unit (Corrado [0026] discloses a migration manager 130 that is an example of a controller processing unit) configured to: select a logical address of the plurality of logical addresses, (Corrado [0026] discloses that the migration manager 130 
wherein the corresponding value of the progress associated with the selected logical address is a maximum among the plurality of values of the progress; (Corrado [0026] discloses that the migration manager 130 typically migrates data from the lowest logical address to the highest logical address.  Corrado [0031] discloses that the highest logical address written will be stored as the ending LBA in the progress checkpoint.  Thus the ending LBA will be higher that the starting LBA and will be a maximum among the plurality of values of the progress.)
and convert the selected logical address into a physical address; (Corrado [0018] discloses that the logical address used by the host will be translated to a physical addressed used by the storage hardware.)
wherein the transfer is restarted from the specific position (Corrado [0007] teaches should there be a disruption, the migration process may be resumed at the same or next address indicated by the last checkpoint written.);
Bulusu, D.Ma, Depew, Tobita, and Corrado are all in a similar field of endeavor as all relate to transferring/storing/ data to non-volatile.   Thus it would have been obvious to a person of ordinary skill in the art before the time of the claimed invention to incorporate the checkpoint process as taught by Corrado into the solution of Bulusu, D.Ma, Depew, and Tobita, thus combining prior art elements according to known methods to yield predicable results. (Corrado [0035]) in the event that a disruption occurs in a migration process, the last progress 
The reasons for obviousness regarding claims  2-4, 6-8, and 9-13 for incorporating Corrado into the solution of Bulusu,  Depew and Tobita are the same as those presented for claim 1.

Regarding Claim 2, the combination of Bulusu, D.Ma, Depew, Tobita, and Corrado teaches all of the limitations of claim 1 above.  Bulusu further teaches wherein the reading unit is further configured to read from the second memory in a case where the reading data of the reading command is stored in the second memory and read from the first memory in a case where the reading data is not stored in the second memory (Bulusu, Fig. 6, see elements 182, 184, and 186, where the data is read from the first memory device of Bulusu 12a (the second memory of the instant application), and proceeds to access the requested data from the second memory device of Bulusu 12b (the first memory of the instant application) if and only if the data is not in the 12a.    See also the corresponding paragraph Bulusu [0019].).  

Regarding Claim 3, the combination of Bulusu, D.Ma, Depew, Tobita, and Corrado teaches all of the limitations of claim 1 above.  Bulusu further teaches wherein the second memory has a lower writing speed than the first memory and the second memory has a higher reading speed than the first memory (Bulusu [0016] ‘the memory device 12a (e.g., a NOR) has faster read access and slow write access relative to the memory device 12b’.).  

Regarding Claim 4, the combination of Bulusu, D.Ma, Depew, Tobita, and Corrado teaches all of the limitations of claim 1 above.  Bulusu further teaches wherein the transfer unit is further configured to execute the transfer in response to a first data transfer command (Bulusu [0013] ‘The firmware controller 10 provides an abstraction of the storage space in the non-volatile memory devices 12a. 12b for use by the operating system 8 and application programs. The firmware controller 10 may provide one interface, e.g., application program interface (API), called by the operating system 8 to instruct the firmware controller 10 to write data to the faster read access first non-volatile memory device 12a.’).  

Regarding Claim 6, The combination of Bulusu, D.Ma, Depew, Tobita, and Corrado teaches all of the limitations of claim 1 above.  Bulusu further teaches wherein the transfer unit is further configured to execute the transfer in a period where the read of the reading data from the second memory does not occur (Bulusu, FIG. 5, note that in element 156 of figure 5, before updating boot code to the new first memory device (the second memory in the instant application) the software invalidates the data in the first memory device.  Thus this invalid boot code will not be read by the system, as it is marked invalid.).  
Regarding Claim 7, The combination of Bulusu, D.Ma, Depew, Tobita and Corrado teaches all of the limitations of claim 1 above.  
Corrado, further teaches wherein the transfer unit is further configured to update the progress information held by the progress information holding unit during execution of the transfer (Corrado [0007] ‘Each checkpoint written .. typically contains an address or other pointer which identifies the highest address or of user data which has been successfully migrated’.).  
The motivation to combine Corrado into the existing combination is the same as set forth in claim 1 above.

Regarding Claim 9, The combination of Bulusu, Depew, Tobita, and Corrado teaches all of the limitations of claim 1 above.  
Bulusu further teaches wherein, in a case where overwrite occurs in the first memory due to the second writing command after the first writing data is transferred from the first memory to the second memory, the transfer unit is further configured to invalidate the transfer of the first writing data for the first memory to the second memory (Bulusu, Fig. 5 and supporting paras [0017] and [0018].   Note that the second memory of Bulusu is fast write/slow read which is equivalent to the first memory of the instant application and the first 

Regarding Claim 11, The combination of Bulusu, D.Ma, Depew, Tobita, and Corrado teaches all of the limitations of claim 1 above.  Bulusu further teaches wherein the transfer unit is further configured to select data to be transferred from the first memory to the second memory based on an address related to the first writing command (Bulusu [0015] ‘As part of initialization, the firmware controller 10 maps (at block 106) ranges of addresses in the non-volatile memory devices 12a. 12b into accessible address ranges.’   See also FIG. 3 that shows element 102 ‘Load boot code into the main memory for the processor to execute’.  Thus when the solution of Bulusu copies data from 12b (an example of the first memory) to 12a (an example of the second memory) it does so reading data from the source address of 12b, which is an address related to the first writing command.).  

Regarding Claim 12, The combination of Bulusu, D.Ma, Depew, Tobita, and Corrado teaches all of the limitations of claim 1 above.  Bulusu further teaches wherein the transfer unit is further configured to select data to be transferred from the first memory to the second memory based on an address related to the reading command (Bulusu [0015] ‘As part of initialization, the firmware controller 10 maps (at block 106) ranges of addresses in the non-volatile memory devices 12a, 12b into accessible address ranges. The firmware controller 10 may further generate a hash table of data or files stored in the non-volatile memory devices 12a, 12b. The processor 4 may then execute (at block 108) boot code 14 directly from the faster read memory device (e.g., NOR) as part of an execute-in-place operation. Alternatively, the boot code 14 may be copied to the main memory 6 before execution by the processor 6.’  The execute-in-place operation is optionally performed.   Otherwise data will be copied from 12b to 12a when a boot request is made and the system determines that execute-in-place is not appropriate.  The copy (which involves a read of the 12b code) will be based on an address related to the reading command.).  

Regarding Claim 13, The combination of Bulusu, D.Ma, Depew, Tobita, and Corrado teaches all of the limitations of claim 1 above.  Bulusu further teaches wherein the transfer unit is further configured to select data to be transferred from the first memory to the second memory based on an address designated by a specific command that is different from the first writing command and the reading command  (Bulusu [0013] ‘The firmware controller 10 provides an abstraction of the storage space in the non-volatile memory devices 12a. 12b for application programs. The firmware controller 10 may provide one interface, e.g., application program interface (API), called by the operating system 8 to instruct the firmware controller 10 to write data to the faster read access first non-volatile memory device 12a.’  The copy of boot code from 12b to 12a is based on the original writing command to 12b, and a copy of 12b (which contains a read of 12b) and a write to 12a, which would have a separate address than the writing to 12b and the reading of 12b.).  

Regarding Claim 14, Bulusu teaches A storage device  (Bulusu [0009] ‘A system 2 includes... A firmware controller 10 enables the processor 2 to access code and data in two non-volatile memory devices 12a, 12b.) 
comprising: a first memory; a second memory that has a lower writing speed that the first memory and a higher reading speed than the first memory (Bulusu [0016] ‘the memory device 12a (e.g., a NOR) has faster read access and slow write access relative to the memory device 12b’.); 
The remainder of claim 14 recites limitations described in claim 1 and are rejected based on the teachings and rationale as described in claim 1 above.

Regarding Claim 15, Bulusu teaches An information processing system (Bulusu [0009] ‘A system 2 includes a processor 4 coupled to a main memory 6. The main memory 6 stores 
The remainder of claim 15 is similar in scope to claim 14.  Thus the remainder of claim 15 is rejected with the same rationale of claim 14.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bulusu in view of Depew, Tobita, and Corrado as taught in claim 1 above and further in view of Norman (Norman US 5,787,484)
Regarding Claim 10, The combination of Bulusu in view of D.Ma, Depew, Tobita, and Corrado teaches all of the limitations of claim 1 above.  
Norman, of a similar field of endeavor, further teaches wherein, in a case where overwrite occurs in the first memory due to a second writing command after the first writing data is transferred from the first memory to the second memory, the transfer unit is further configured to: compare the transferred first writing data with the second writing data, wherein the second writing data is related to the second writing command; and transfer the second writing data from the first memory to the second memory in a case where the transferred first writing data is different from the second writing data (Norman, Abstract ‘A memory system which includes one or more arrays of memory cells (e.g., flash memory cells) organized into sets of cells, wherein each set of cells is indicative of a set of stored data, and wherein the system also includes circuitry which compares new data (to be written to a set of 
Bulusu, D.Ma, Depew, Tobita, Corrado, and Norman are in a similar field of endeavor as all relate to writing to non-volatile flash devices.   Thus it would have been obvious to one of ordinary skill at the time of the claimed invention to incorporate the difference check as described by Norman into the solution of Bulusu, Depew, Tobita, and Corrado.   One would have been motivated to do so in order to (Norman, column 7, lines 4-10) speed up the write process and extend the life of the flash by minimizing the number of writes.  

Response to Remarks
Examiner thanks applicant for their remarks and claim amendments of 09/07/2021.  Applicant’s remarks with respect to claims 1, 14, and 15 on page 13 of their Amendments to the Claims of 09/07/2021 have been fully considered and they are persuasive.   Therefore the rejection has been withdrawn.  However, upon further consideration, a new ground (s) of rejection is made in view of Bulusu, in view of D.Ma, Depew, Tobita, and Corrado as detailed in the rejection above.
Examiner notes that applicants remarks with respect to dependent claim 9 and Sun on page 14 of their remarks are moot given Sun is no longer cited in the above claim rejections.   
Applicant’s remarks with respect to independent claims 2-13 all refer to perceived errors in the base claims and thus have been addressed in the claim rejections and remarks of the base claims as detailed above.

Conclusion                                                                                                                                                                                 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131. The examiner can normally be reached M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        
/William E. Baughman/Primary Examiner, Art Unit 2138